DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, & 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sugiyama (US20190207179).
Regarding claim 1, Sugiyama discloses a vehicle battery pack adapted to be mounted on a vehicle ([003] - battery for electrically driven motorcycle) comprising:
A plurality of battery cells each comprising a terminal (Fig. 2, 21-battery cells, [0035], 25b-electrode tab and 26-electrode junction act as terminals providing electrical connection for each battery [0041]); and
A casing accommodating the plurality of battery cells (exterior case-3, battery block-2, [0028]),
The casing comprising:
A casing body made of resin (exterior case-3 covered in thin film coating agent [0040], thin film agent made of fluororesin, [0045],[0050]), the casing body comprising an opening through which the plurality of battery cells is inserted and removed (Fig. 2, openings of battery terminals at bottom of battery defined by the examiner as the opening limitation) and at least one exposure hole through which the terminals are exposed outside the casing body (Fig. 2, exposure holes out of  top exterior half body-31, hole that is covered with 34-heat dissipation unit, battery terminals facing);
A cover closing the opening (Fig. 2, 31/32- exterior half body that is located at top and bottom of battery act as cover closing the opening to the battery cells, [0080]); and
At least one radiating fin member made of metal and secured to the casing body (Fig. 2, 34-heat dissipation unit acts as radiating fin member, [0086]), the radiating fin member covering the exposure hole of the casing body and facing the terminals (Fig. 2, 34-heat dissipation unit is made of radiating fin members, covering the exposure hole), 
Sugiyama further discloses the casing body comprising a frame-shaped wall portion formed around the exposure hole (Fig. 2, exterior half body-31 forms a frame-shaped wall portion around the exposure holes, frame-shaped wall portion is defined as the rectangular frame shape around the exposure hole), and
The radiating fin member is coupled to the frame-shaped wall portion as a side surface of the casing (Fig. 2, 34-heat dissipation unit made of radiating members is connected to exterior half body-31 which and is a surface of the casing). It is the examiner’s position that because the “side surface” is relative terminology, the radiating fin members placed on the top of the surface of the battery case meets the limitation of being placed on a “side surface”.
Regarding Claim 2, Sugiyama discloses the limitations as set forth above. Sugiyama further discloses that the radiating fin member comprises: a fitting portion fitted in the exposure hole of the casing body and provided with a plurality of fins (Fig. 7, second wall-8 acts as fitting portion, the plurality of radiating fins protrude from the second wall, [0082]); and a flange portion projecting from the fitting portion the flange portion being placed on and secured to the frame-shaped wall portion (Fig. 7, first wall- 7 acts as flange portion, placed right below the frame shaped wall portion, can be seen in Fig. 7 as the structure that makes up the heat dissipation unit-34, [0082]). The examiner is defining “flange portion” to be any portion that provides structural support a system, and therefore it is the examiner’s position that the first wall-7 acts as a flange portion as it provides structural support to the heat dissipation unit structure ([0082]). 
Regarding Claim 3, Sugiyama discloses the limitations as set forth above. Sugiyama further discloses wherein the fitting portion of the radiating fin member is pressed towards the terminals of the plurality of battery cells (Fig. 7, shows second wall-8 pressed against batteries-21, [0082]), and a heat transfer member having electrical insulating properties is interposed between the fitting portion and the terminals (Fig. 2, 22a-half bodies, disposed between fitting portion and the battery terminals, has high thermal conductivity and is made from an insulating material such as plastic, [0034]).
Regarding Claim 5, Sugiyama discloses the limitations as set forth above. Sugiyama further discloses a holder holding the plurality of battery cells (Fig. 2, 22-battery holder, [0033]); and a damper interposed between the holder and the casing (Fig. 3, vibration proof-material-5, is interposed on top of holder and below the casing cover, [0039]). For examination purposes, in light of the specifications, the examiner is defining “damper” to be any structure that reduces the transmission of vibration or shock.
Regarding Claim 14, Sugiyama discloses the limitations as set forth above. Sugiyama further discloses wherein the at least on exposure hole comprises a pair of exposure holes arranged respectively at both sides of the casing body ([Fig. 2, exposure holes of heat dissipation unit-34 run along entire length of casing body-31, and therefore comprise a pair of exposure holes arranged respectively at both sides of casing body, furthermore exposure holes are present at opposite side of battery and therefore comprise a pair of exposure holes arranged respectively at both sides of casing body, [0086]), and 
The at least one radiating fin member comprises a pair of radiating fin members secured respectively to the casing body, the pair of radiating fin members closing the pair of exposure holes (Fig. 2, heat dissipation unit-34 has fins-34a that are secured into the top of the casing body 31, with radiating fin members-34a closing both the exposure hole on the top and the bottom of the battery).
Regarding Claim 15, Sugiyama discloses the limitations as set forth above. Sugiyama further discloses wherein the radiating fin member is a separate piece from the casing body (heat dissipation unit-34 which acts as radiating fin member formed on outer surface of second wall-8, [0086], second wall-8 is displaced from the first wall-7,[0084]] and therefore meets the limitation of the radiating fin member being a separate piece from the casing body), and the flange portion of the radiating fin member is placed on and secured to the frame shaped wall portion of the casing body (Fig. 2, radiating fins-34a act as flange portion, placed inside frame-shaped wall portion of the casing body formed by exterior half body-31).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US20190207179) in view of Behm (US201801385632)(referenced in Applicant’s IDS filed on January 19th, 2021).
Regarding Claim 4, Sugiyama discloses the limitations as set forth above. Sugiyama discloses a battery that, in light of the specification, and using the broadest reasonable interpretation, is approximately in the shape of a rectangular parallelepiped. It is the examiner’s position that this limitation is met because the battery case is rectangular and the slightly curved corners of the battery create an approximately parallelepiped shape. Sugiyama further discloses wherein the plurality of battery cells are exposed outside the casing body through the exposure holes (Fig. 2, exposure holes out of top exterior half body-31). Sugiyama further discloses the radiating fin members secured to the side wall portions and closing the exposure hole (Fig. 2, 34-heat dissipation unit is made of radiating fin members, covering the exposure hole, [0086]). 
Sugiyama is silent to the use of the at least one exposure hole comprising a pair of exposure holes formed respectively in a pair of opposed side wall portions of the casing body, and to the battery terminals being exposed outside the casing body through the pair of exposure holes.  
Behm discloses a battery with two exposure holes that are positioned on opposite facing walls, where both exposure holes are filled in with radiating fin members (Fig. 1, 15-radiating cooling fins, 6-exposure holes, [0054], [0057]). Behm further discloses as structure where the battery cells are exposed outside the casing body through the exposure holes (Fig. 1, 4-interior space is designed for the plurality of battery cells which is exposed outside the body case through 6-exposure holes). Behm teaches that this structure allows for improved dissipation of heat ([0057]).
Therefore it would be obvious to modify the exposure hole structure of Sugiyama with the teachings of Behm to have a exposure hole structure that has one exposure hole that comprises a pair of exposure holes formed respectively in a pair of opposed side wall portions of the casing body, and at least one radiating fin member comprises a pair of radiating fin members secured respectively to the pair of side wall portions, the pair of radiating fin members closing the pair of exposure holes. This modification would also have the battery terminals be exposed outside the casing body through the pair of exposure holes, as Sugiyama has the battery terminals exposed outside the casing body through the exposure holes, and therefore the modified Sugiyama would have the battery terminals exposed outside the casing body through the pair of exposure holes.
Claim 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US20190207179) in view of Yanagihara (JP2020061273, see US National Stage Entry US20200119326 for citations).
Regarding Claim 6, Sugiyama discloses the limitations as set forth above. Sugiyama further discloses wherein the casing body further comprise an opening through which the plurality of battery cells is inserted and removed, the casing further comprises a cover closing the opening (Fig. 2, opening through which battery cells can be inserted defined intersection of O-ring-36 and battery accommodation unit-23, exterior half body-31 acts as cover closing the opening, furthermore, thermally conductive material-4 is a layer covering that also acts as a cover closing the opening).
Sugiyama further discloses insertion holes present in the cover (Fig. 3, 22c-insertion holes). 
Sugiyama is silent to the use of electric wires coming out of insertion holes or connectors connected to the electric wires. 
Yanagihara discloses a battery with wires that are electrically connected to a plurality of batteries (bus bars-71 are fastened and held to the electrodes of single cells, [008], the electric wires-72 are soldered to the bus bars, [0038]). Yanagihara further discloses connectors at the tips of each of the electric wires, where the connectors are attached to the case cover, (Fig. 4, and Fig. 5, in-board connectors-73 connected to electric wires-72 at the end or tips of the wire, in board-connectors also comprise connection pins-77 that stick outside the case covering, [0038], the in-board connectors are assembled into the case-20, [0039]). Yanagihara further discloses insertion holes placed in the cover where the wires are respectively inserted (Fig. 4, 64- guide holes, and 63-through holes are part of connection portions-63, act as insertion holes as the connectors for the wires are placed on this holes and the wires extend to these insertion holes, [0036]). It is the examiner’s position that the limitation of the electric wires being “inserted” at the insertion hole provided by Yanagihara is met as the wires are in direct contact with the connectors that are provided at the insertion holes, which is consistent with the instant specifications for this limitation. Yanagihara teaches that this structure allows for improving assembly work efficiency, reducing costs, and reducing size and weight of the structure. 
Therefore it would be obvious for one of ordinary skill in the art to modify the vehicle battery pack of Sugiyama with the teachings of Yanagihara to have a battery structure that comprises a pair of electric wires electrically connected to the plurality of battery cells and a pair of connectors provided respectively at tips of the pair of electric wires, wherein the cover comprises a pair of insertion holes, and the connectors are attached to the cover, with the electric wires inserted respectively in the insertion holes. This structure would yield the expected results of improving the assembly work efficiency, and reducing, cost, size and weight of the structure. 
Regarding Claim 7, Sugiyama in view of Miyashiro discloses the limitations as set forth above. 
Sugiyama discloses an electronic component electrically connected to the plurality of battery cells, wherein the electronic component is disposed outside the casing body and accommodated in the cover (Fig. 2, 21a- protection circuit, connected to batteries through electrode tabs 25a & 25b, [0041-0042]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US20190207179) in view of Yanagihara (JP2018191908, see US National Stage Entry (US20200119326) for citations) further in view of Matsumoto (US20200287183).
Regarding Claim 8, Sugiyama in view of Yanagihara discloses the limitations as set forth above. Sugiyama discloses insertion holes that are perpendicular to the axial direction of the opening, (Fig. 3, 22c-insertion holes, [0039])
Sugiyama is silent to the connectors being mounted on a first end portion of the cover in a direction perpendicular to an axial direction of the opening, and having a thickness of the cover in the axial direction of the opening where the second end portion of the cover opposite the first end portion of the cover being smaller in thickness than the first end portion.
  Matsumoto discloses a battery structure with an opening that has a cover (Fig. 1, 52a-shows cell holder which forms a battery case with an opening that is covered by 70-busbar plates). Matusmoto discloses a set of wires that are connected to the batteries (Fig. 1, 70-busbar plate is connected to positive terminals or negative terminals of battery, each busbar plate includes a 78-connection end, that is inserted into a 76-groove, a lead wire, not shown, and the 78-connection end are connected together [0038]) where the connection end is protruding out in a perpendicular direction from the axial direction of the opening of the cover (Fig. 1, 78-connection end, 76-groove with connection end, [0038]). Matusmoto further discloses the first end portion of the cover where the connectors are is thinner than the second end portion opposite, in the direction perpendicular to the axial direction, the first end portion (Fig. 1, cover-52a, has no border on connection end or first portion, while the second portion opposite has a border, and therefore it is the examiner’s position that the limitation of having the first end portion being thinner than the second end portion is met). Matsumoto teaches that this structure allows for improved support for the battery core pack in the case structure ([007]).
Therefore it would be obvious for one of ordinary skill in the art to modify the structure of Sugiyama with the teachings of Yanagihara and Matusmoto to have a battery with an electric wire structure where the connectors are mounted on a first end portion of the cover in a direction perpendicular to an axial direction of the opening, and have a thickness of the cover in the axial direction of the opening where the second end portion of the cover opposite the first end portion of the cover is smaller in thickness than the first end portion and the second end portion is opposite the first end portion int eh direction perpendicular to the axial direction. This structure would yield the expected result of improved support for the battery core pack in the case structure. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US20190207179) in view of Miyashiro (US20160280306) further in view of Lee (KR20200065194, see US National Stage Entry (US20210257693) for citations).
Regarding Claim 9, Sugiyama discloses all of the limitations as set forth above. 
Sugiyama discloses that the battery system can be used for a motorcycle ([003]). Sugiyama discloses a cover and opening provided at the same end of a battery (Fig. 2). 
Sugiyama further discloses wherein the casing body further comprise an opening through which the plurality of battery cells is inserted and removed, the casing further comprises a cover closing the opening (Fig. 2, opening through which battery cells can be inserted defined intersection of O-ring-36 and battery accommodation unit-23, exterior half body-31 acts as cover closing the opening).
Sugiyama is silent to the battery pack being mounted on a saddle vehicle in such a manner than that a side surface of the battery pack is exposed outside the straddle vehicle. Sugiyama is further silent to the opening and case cover where the batteries can be inserted being placed in a forward/rearward direction with the exposure hole and radiating fin members being provided as a side surface in a leftward/rightward direction. 
 Miyashiro discloses a battery adapted for a straddle vehicle where the battery is mounted in such a manner that a side surface of the battery pack is exposed, (Fig. 1 & Fig. 2[0058]). Miyashiro further discloses a radiating fin structure and exposure holes (Fig. 2, 28a-radiating fins, [0109]). Miyashiro further discloses a cover that encloses the battery components (half bodies 31L and 31R contain battery cells-33, [0154]). Miyashiro teaches that this battery structure has improved workability in adjusting for the operator of the vehicle ([0016]).
Lee discloses a battery pack that can be used for a motorcycle ([0079]). Lee further discloses a battery structure where an opening is provided at a side surface of the casing body in a forward/rearward direction, the case attached to the casing body in a forward/rearward direction, the exposure hole provided as side surface of the casing body in a leftward/rightward direction, and the radiating fin member is attached to the casing body in a leftward/rightward direction (Fig. 11 shows the battery pack is placed in the vehicle in manner where the longer sides can be defined as leftward and rightward, while the shorter sides can be defined as forward and rearward, Fig. 9 shows openings of the battery case that are covered by 195- sub end plate in the forward/rearward direction, Fig. 9 further shows exposure holes, 191-groove, that accommodate 170- heat dissipation fins in the leftward/rightward direction, [0084-0085]). Lee further discloses wherein the covers on the sides in the forwards/rearward direction can be removed to insert the battery components (Fig. 9, sub end plates-195 may be mounted, [0088], battery cell assembly-150 placed inside). Lee teaches that this structure maximizes the effect of the electronic cooling ([0082]).
Therefore it would be obvious for one of ordinary skill in the art to modify Sugiyama with the teachings of Miyashiro and Lee to have a battery that is adapted for a straddle vehicle, where the battery pack is mounted on the straddle vehicle in such a manner that a side surface of the battery pack is exposed outside the straddle vehicle, where the opening, where the battery cells can be inserted and removed, is provided at an end surface of the facing body in forwards/rearward direction, the cover  is attached to the casing body in the forward/rearward direction, the exposure hole is provided at a side surface of the casing body in a leftward/rightward direction, and the radiating fin member is attached to the casing body in the leftward/rightward direction. This modified structure would yield the expected results of improved electronic cooling and workability in adjusting for the operator. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US20190207179) in view of Lee (KR20200065194, see US National Stage Entry (US20210257693) for citations).
Regarding Claim 10, Sugiyama discloses the limitations as set forth above. Sugiyama further discloses a battery that is placed in a vehicle where the battery sides are facing the vehicle width direction (Fig. 12, [0116]).
Sugiyama does not directly disclose wherein the radiating fin member is arranged to face a vehicle width direction when mounted on the vehicle. 
Lee discloses a battery pack that can be used for a vehicle ([0079]). Lee further discloses wherein the radiating fin member is arranged to be placed on the sides of a battery (Fig. 9 shows openings of the battery case that are covered by 195- sub end plate in the forward/rearward direction, Fig. 9 further shows exposure holes, 191-groove, that accommodate 170- heat dissipation fins on the sides of the battery, [0084-0085]). Lee teaches that this structure maximizes the effect of the electronic cooling ([0082]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the vehicle battery of Sugiyama with the teachings of Lee to have a battery wherein the radiating fin member is arranged to face a vehicle width direction when mounted on the vehicle. This modified structure would yield the expected results of improved electronic cooling.
Regarding Claim 11, Sugiyama in view of Lee discloses the limitations as set forth above. Sugiyama further discloses a conductive plate arranged between the terminals of the battery cells and the radiating fin member (Fig. 2, conductive material-4, [0028]).
Regarding Claim 12, Sugiyama in view of Lee discloses the limitations as set forth above. Sugiyama further discloses a heat transfer member arranged between the terminals of the battery cells and the radiating fin member (Fig. 2, 22a acts as heat transfer member as they can be made from high-thermal conductivity materials, [0034])
Regarding Claim 13, Sugiyama in view of Lee discloses the limitations as set forth above. 
Sugiyama discloses a holder holding the plurality of battery cells (battery holder-22, made of half bodies 22a & 22b, for purposes of examination, 22b is defined as battery holder and 22a is heat transfer member, [0029], [0034]);
A conductive plate arranged between the terminals of the battery cells and the radiating fin member (Fig. 2, conductive material-4, [0028]); and
A heat transfer member arranged between the terminals of the battery cells and the conductive plate (Fig. 2, 22a acts as heat transfer member as they can be made from high-thermal conductivity materials, [0034]). 
Wherein an opening of the holder and an outer end surface of the conductive plate define a recess, and the heat transfer member is fitted in the recess (Fig. 2, heat transfer member is fitted into position that Is defined by outer ring of conductive material-4 and half body-22b).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US20190207179) in view of Behm (US201801385632)(referenced in Applicant’s IDS filed on January 19th, 2021).
Regarding Claim 16, Sugiyama discloses a vehicle battery pack adapted to be mounted on a vehicle ([003] - battery for electrically driven motorcycle), comprising:
A plurality of battery cells each comprising a terminal (Fig. 2, 21-battery cells, [0035], 25b-electrode tab and 26-electrode junction act as terminals providing electrical connection for each battery [0041]);
A holder holding the plurality of battery cells (Fig. 2, 22-battery holder, [0033]);
A casing accommodating the plurality of battery cells (exterior case-3, battery block-2, [0028]);
A conductive plate (Fig. 2, conductive material-4, [0028]); and
A heat transfer member (Fig. 2, 22a acts as heat transfer member as they can be made from high-thermal conductivity materials, [0034]) wherein
The casing comprises:
At least one radiating fin member made of metal and secured to the casing body (Fig. 2, 34-heat dissipation unit acts as radiating fin member, [0086], [0088]), the radiating fin member covering the exposure hole of the casing body and facing the terminals (Fig. 2, 34-heat dissipation unit is made of radiating fin members, covering the exposure hole),
A conductive plate arranged between the terminals of the battery cells and the radiating fin member (Fig. 2, conductive material-4, [0028]); and
A heat transfer member arranged between the terminals of the battery cells and the conductive plate (Fig. 2, 22a acts as heat transfer member as they can be made from high-thermal conductivity materials, [0034]), and
An opening of the holder and an outer end surface of the conductive plate define a recess, and the heat transfer member is fitted in the recess (Fig. 2, heat transfer member is fitted into position that Is defined by outer ring of conductive material-4 and half body-22b).
Sugiyama is silent to the casing body comprising at least one exposure hole through which the terminals are exposed outside the casing body.
Sugiyama is also silent to the use of the at least one exposure hole through which the terminals are exposed outside the casing body through the pair of exposure holes.  
Behm discloses a battery with two exposure holes that are positioned on opposite facing walls, where both exposure holes are filled in with radiating fin members (Fig. 1, 15-radiating cooling fins, 6-exposure holes, [0054], [0057]). Behm further discloses as structure where the battery cells are exposed outside the casing body through the exposure holes (Fig. 1, 4-interior space is designed for the plurality of battery cells which is exposed outside the body case through 6-exposure holes). Behm teaches that this structure allows for improved dissipation of heat ([0057]).
Therefore it would be obvious to modify the exposure hole structure of Sugiyama with the teachings of Behm to have a exposure hole structure that has one exposure hole that comprises a pair of exposure holes formed respectively in a pair of opposed side wall portions of the casing body, and at least one radiating fin member comprises a pair of radiating fin members secured respectively to the pair of side wall portions, the pair of radiating fin members closing the pair of exposure holes. This modification would also have the battery terminals be exposed outside the casing body through the pair of exposure holes, as Sugiyama has the battery terminals exposed outside the casing body through the exposure holes, and therefore the modified Sugiyama would have the battery terminals exposed outside the casing body through the pair of exposure holes.
Response to Arguments
Applicant’s amendments, see Rejections Under 35 USC 112, filed March 18th, 2022, with respect to the Claim 8 112(b) rejection have been fully considered and are persuasive.  The 35 USC 112 Rejection of Claim 8 has been withdrawn. 
Applicant's arguments filed March 18th, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Sugiyama does not disclose a “the casing body comprises a frame-shaped wall portion formed around the exposure hole, and the radiating fin member is coupled to the frame-shaped wall portion as a side surface of the casing.” It is the examiner’s position that Sugiyama does disclose these limitations, as under the broadest reasonable interpretation of the claim, Sugiyama does have a “frame-shaped portion”, as the exposure hole is square and therefore creates a frame shaped portion around the exposure hole. The term “portion” is a broad and can mean any structure or piece of a structure, which for Sugiyama’s battery is the shape created by the exposure hole, and therefore it is the examiner’s position that Sugiyama’s disclosure is within the scope of the claim limitation. Furthermore, the radiating fins of Sugiyama are placed into the exposure hole, and are connected to the battery casing on the side surface of the casing. Therefore, the radiating fins of Sugiyama are also within the scope of the claim limitation. Furthermore, it is the examiner’s position that because the “side surface” is relative terminology, the radiating fin members placed on the top of the surface of the battery case meets the limitation of being placed on a “side surface”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/               Examiner, Art Unit 1728

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728